Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (amended) is rejected as being vague and indefinite when it recites “one or two or more compounds represented by general formula (S1), one or two or more compounds represented by general formula (S2), and one or two or more compounds represented by general formula (S3)” (emphasis added); the scope of the protection sought is not clear. Claim 1 (amended) fails to particularly point out and distinctly claim the minimum number of compounds of each of general formulae (S1), (S2) and (S3) necessary for the claimed liquid crystal composition. 

Claim 2 (amended) is rejected as being vague and indefinite when it recites “one or two or more compounds selected from a compound group represented by general emphasis added); the scope of the protection sought is not clear. Claim 2 (amended) fails to particularly point out and distinctly claim the minimum number of compounds of each of general formulae (N-01), (N-02), (N-03) and (N-04) necessary for the claimed liquid crystal composition. 

Claim 3 (amended) is rejected as being vague and indefinite when it recites “one or two or more compounds selected from a compound group represented by general formula (NU-01) to general formulae (NU-06)” (emphasis added); the scope of the protection sought is not clear. Claim 3 (amended) fails to particularly point out and distinctly claim the minimum number of compounds of each of general formula (NU-01) to general formulae (NU-06) necessary for the claimed liquid crystal composition. 

Claim 5 (amended) is rejected as being vague and indefinite when it recites “one or two or more compounds having a terphenyl structure or a tetraphenyl structure” (emphasis added); the scope of the protection sought is not clear. Claim 5 (amended) fails to particularly point out and distinctly claim the minimum number of compounds having a terphenyl structure or a tetraphenyl structure necessary for the claimed liquid crystal composition. 

Claim 6 (amended) is rejected as being vague and indefinite when it recites “one or two or more compounds represented by general formulae (N-04-1)” (emphasis added); the scope of the protection sought is not clear. Claim 6 (amended) fails to 

Claim 7 (amended) is rejected as being vague and indefinite when it recites “one or two or more compounds represented by general formulae (NU-05-1) to formula (NU-05-10)” (emphasis added); the scope of the protection sought is not clear. Claim 7 (amended) fails to particularly point out and distinctly claim the minimum number of compounds of general formulae (NU-05-1) to formula (NU-05-10) necessary for the claimed liquid crystal composition. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furusato et al. (WO 2017/051709). Furusato et al. discloses a liquid crystal composition having a  
Example M4 therein (page 54) expressly illustrates the combination of at least one compound inclusive of the compound of the present formula (S1) as represented by 3-HH-V, at least one compound inclusive of the compound of the present formula (S2) as represented by 3-HB(2F,3F)-O2 and 1V2-HB(2F,3F)-O2, at least one compound inclusive of the compound of the present formula (S3) as represented by 3-HH1OB(2F,3F)-O2, at least one compound inclusive of the compound of the present formula (N-01) as represented by 3-HHB(2F,3F)-O2 and 5-HHB(2F,3F)-O2, at least one compound inclusive of the compound of the present formula (N-02) as represented by 3-BB(2F,3F)O2, at least one compound inclusive of the compound of the present formula (N-03) as represented by 2-HBB(2F,3F)-O2, 3-HBB(2F,3F)-O2, 4-HBB(2F,3F)-O2, and V-HBB(2F,3F)-O2, at least one compound inclusive of the compound of the present formula (NU-01) as represented by 3-HH-V1, and at least one compound inclusive of the compound of the present formula (NU-04) as represented by V-HHB-1.
Example M10 therein (page 59) expressly illustrates the combination of at least one compound inclusive of the compound of the present formula (S1) as represented by 3-HH-V, at least one compound inclusive of the compound of the present formula (S2) as represented by V-HB(2F,3F)-O4, at least one 
Example M13 therein (page 61) expressly illustrates the combination of at least one compound inclusive of the compound of the present formula (S1) as represented by 3-HH-V, at least one compound inclusive of the compound of the present formula (S2) as represented by 1V2-HB(2F,3F)-O4, at least one compound inclusive of the compound of the present formula (S3) as represented by 3-HH1OB(2F,3F)-O2, at least one compound inclusive of the compound of the present formula (N-01) as represented by 3-HHB(2F,3F)-O2 and 5-HHB(2F,3F)-O2, at least one compound inclusive of the compound of the present formula (N-02) as represented by 3-BB(2F,3F)-O2 and 2-BB(2F,3F)-3, at least one compound inclusive of the compound of the present formula (N-03) as 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722